DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 11-15 in the reply filed on 12/10/2021 is acknowledged.

Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
“a delivery device …” as recited in independent claim 11 is interpreted as in accordance with the specification in [0031] and [0035] as the print heads 210 and 220 as shown in Fig. 5 as mounted on a carriage.
The same structure “the delivery device …” in claim(s) 12-13 does NOT invoked 35 U.S.C. 112(f) because the structure(s), material(s) and/or act(s) are present in the claim itself.
“ a controller for controlling…” as recited in the independent claim 11 is interpreted as in accordance with the specification as a controller 230 of [0035].
See MPEP 2181(II)(B) regarding the topic of computer-implemented means-plus-function limitations.
“a coater …” of claim 14 invoked 35 U.S.C. 112(f) as detailed in the specification as a coater 260 of [0042] and as shown in Fig. 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 15 the claimed invention is directed to a printer with a controller and a controller without significantly more. 
The claim(s) recite(s):

a controller configured to:
Determine a core region and an edge region of the pattern for a layer of build material,
Control the printer to deposit droplets of a liquid agent on the layer of build material from a first distance in correspondence with the core region of the pattern, and 
Control the printer to deposit droplets of the liquid agent on the liquid layer of build material from a second distance in correspondence with the edge region of the pattern.”
This judicial exception is not integrated into a practical application because: while directed to an apparatus for 3D printing which is one of the four statutory categories, the recited practical application of the exception of control algorithms, which are an abstract idea/mental process that requires determination, calculation, opinion and judgement; the additional elements beyond the abstract ideas do NOT integrate the exception into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they:
-do NOT improve the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)).  The controller is not interpreted as not improving the function of particular hardware and/or algorithms.
-do not apply or use the judicial exception In some other meaningful way belong generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see Vanda memo and MPEP 2106.05(e) and (h)).
-seem to amount to not more than taking the delivery device/print head and controller and add the words “Apply it”.

-do not pass the particular transformation test (see MPEP 2106.05(c) regarding the standards of the particular transformation test.
-do not appear to be directed to a particular machine regarding that consideration (see MPEP2106.05(b)).
-do not appear to contain “other meaningful limitations” (see MPEP 2106.05(e)).
-append well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Bernheimer Memo).

Regarding the step 2A, the elements of the cited apparatus (controller) do not seem pointed at the improvement to technology without reference to what is well-understood, routine and conventional activity and seem to be directed to the well-understood, routine and conventional activity (see MPEP 2106.04(a) and 2106.05(a) – see also the Yoo reference – US 2014/006514 - claim 2). 
Regarding step 2A prong one: The claims are directed to an abstract idea (opinions/judgement/determining – see determining step of claim 14, ll. 2).
Regarding step 2A prong two: the additional elements do not appear to integrate the judicial exception into a practical application (printing objects is a practical application, but fails the particular apparatus/transformation test).  The object printed has a shape that is not claimed and therefore, printing any generic object with a core and edge region of two different materials from different heights is not more than eligible.  It is unclear from the claim how the determination of the core and edge regions occurs mathematically/calculatedly such that, more likely than not, there is no practical application derived from such efforts.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The controller was invoked under 35 U.S.C. 112(f) and the specification does not contain the structures, materials, or acts described in such a manner as the specialized hardware/processor and/or software/algorithms in accordance with the computer-implemented 

Claim 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  
As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
While some guidance has indicated that controllers configured to perform multiple functions are not a single means claim, the structures/algorithms associated with those structures is not present and, therefore, Examiner has given them the broadest reasonable interpretation of the structures, materials and acts associated with the controller and interpreted it as a processor/hardware which performs all of the recited functions and not the separate algorithms executed by specialized hardware.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is silent to the specialized hardware and/or algorithms programmed into the controller commensurate with the invocation of that limitation under 35 U.S.C. 112(f).  Therefore, the claimed subject matter is unclear for the purposes of 35 U.S.C. 112(b).
For the purposes of compact prosecution, the broadest reasonably interpretation of a generic controller configured to control the delivery device to selectively deposit droplets of the liquid agent from at least two different distances on the same layer of build material will be interpreted under the broadest reasonable interpretation standard.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of compact prosecution, Examiner has construed the controller “configured to …” as a general purpose computer with specialized algorithms thereon and applied the broadest reasonable interpretation standard.  The structure is the generic processor without the specialized algorithms thereupon and therefore any controller can read on the controller of claim 15 as per the broadest reasonable interpretation of the controller functions, any controller can be programmed to perform the recited functions.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chretien (US 2010/0055484).

	See MPEP 2114(IV) regarding the determination of whether a computer-implemented functional claim limitation is patentable over the prior art under 35 U.S.C. 102 and/or 103.
	Regarding claim 11, Chretien discloses: a three dimensional printer (see three-dimensional printing of [0131]), comprising: a delivery device (see print head of [0131]) to 
	A controller (see controller of [0134]) for controlling the delivery device (see [0134]) to selectively deposit droplets of the liquid agent from at least two different distances (see first and second height distances of [0129]) on the same layer of build material (prior object cured/formed).

	Regarding claim 12, Chretien discloses: a build platform (see build platform of [0126]) for supporting the layer of build material, and the delivery device comprising first agent ejecting nozzles (see at least one orifice or nozzle of [0012]) at one distance from the build platform and second agent ejecting nozzles at another distance from the build platform (see [0129] – any of the nozzles of the print head can change heights at will as a manner of operating/intended use of the apparatus and therefore some of them may be characterized as having a first and a second/different height, the first height corresponding to the first agent ejecting nozzle and the second agent ejecting nozzles at a second height – that the nozzles eject different materials is considered a manner of operating/intended uses of the recited structure(s)).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoo (US 2014/0065194).

	See MPEP 2114(IV) regarding the determination of whether a computer-implemented functional claim limitation is patentable over the prior art under 35 U.S.C. 102 and/or 103.
Regarding claim 15, Yoo discloses: a three dimensional printer (see system of title, abs, throughout), comprising: a controller (see positioning controller of [0018]) to: determine a core region and an edge region (the core region is central in the polar/radial coordinate system of claims 2 and 23), control the printer to deposit droplets of a liquid agent on the layer of build .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chretien (US 2010/0055484) and further in view of Yoo (US 2014/0065194).

	Regarding claim 13, Chretien does not disclose:  wherein a carriage (see print head/stage is movable in three-dimensions of [0131] – the structures that are movable are moved by a gantry as understood by one of ordinary skill in the art which constitutes a carriage).
	In the same field of endeavor of additive manufacturing (see title, abs), Yoo discloses: an additive manufacturing apparatus (see print head of [0117]) comprising a carriage (see gantry/frame, Id.) controllably by the controller (see computer controlled operation of [0117]) comprising print heads (see multiple print heads of [0008]) and the carriage comprising mounting sockets (see mounting of [0018] – since the print heads are mounted, they must necessarily have mounting sockets) for two print heads (see multiple print heads of cited portions) at two different vertical levels (see height adjustable build platform of [0017], [0019]) with respect to the layer of build material (since the print heads are height adjustable, see [0035], and may take different vertical positions and the stage is adjustable as disclosed above, then the print heads may take different vertical positions with respect to the build layer of material deposited on the stage as a manner of operating/intended use of the apparatus – see MPEP 2114 regarding the patentable weight of manners of operating/intended uses of apparatus and article claims in the subject matter).
	To add the multiple print heads/carriage of Yoo to the additive manufacturing apparatus of Chretien would have had the benefit that it allowed for the improvement of throughput of continuous, semi-continuous and batch manufacture of objects with minimal product loss, high efficiency, and high product reproducibility ([0009]), which was desirable in Chretien.
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chretien (US 2010/0055484) and further in view of Jang (US 2002/0062909).

Regarding claim 14, Chretien discloses: comprising a build platform (see stage of [0126]).
Chretien does not disclose: a coater (interpreted as a recoater blade/tip/squeegee).
In the same field of endeavor of additive manufacturing as Chretien (see title, abs), Jang discloses: a doctor’s blade (equivalent to a recoater, see [0084]) in an additive manufacturing apparatus for liquid based ink manufacturing (see [0067]) with multiple print heads (Id.).
To add the blade of Jang to the manufacturing apparatus of Chretien had the benefit that it allowed for the printing of multiple materials/compositions (see [0009]) and it was the selection of a known design for its intended uses, which was desirable in Chretien.  See MPEP 2144.06-07 regarding the art-recognized suitability of structures for their intended uses leading to a conclusion of obviousness in support of a rejection.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the blade of Jang with the additive manufacturing apparatus of Chretien to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and had the benefit that it allowed for the printing of multiple materials/compositions, which was desirable in Chretien.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743